Citation Nr: 0007731	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-05 200A	)	DATE
	)
	)


THE ISSUE

Whether a February 19, 1998, decision of the Board of 
Veterans' Appeals (Board) denying entitlement to a 
compensable disability rating for service-connected hearing 
loss of the right ear should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1968.

This matter comes before the Board from an April 1998 motion 
from the veteran for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of a February 1998 
decision of the Board which denied the above-noted claim.


FINDINGS OF FACT

1.  In a February 1998 decision, the Board denied entitlement 
to a compensable disability rating for service-connected 
hearing loss of the right ear.

2.  In an April 1998 motion for revision or reversal of the 
Board's February 1998 decision, the veteran has not pointed 
to any error of fact or any error in the application of the 
law in the February 1998 decision. 


CONCLUSION OF LAW

The allegations advanced in the veteran's April 1998 motion 
for revision or reversal of the Board's February 19, 1998, 
decision denying entitlement to a compensable disability 
rating for service-connected hearing loss of the right ear do 
not meet the pleading requirements for a valid claim of CUE.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(d)(3) and 20.1404(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

In a February 19, 1998, decision, the Board denied, inter 
alia, entitlement to a compensable disability rating for 
service-connected hearing loss of the right ear.  Evidence 
considered by the Board included a November 1993 audiological 
examination report from the Tuscaloosa VA Medical Center 
(VAMC) and a July 1997 audiological examination report from 
the Birmingham VAMC.  Both examination reports showed that 
the veteran wore hearing aids.

In April 1998, the veteran filed a motion for reconsideration 
of the February 1998 Board decision.  He stated that the 
Board decision did not mention the fact that he was supplied 
hearing aids by the Tuscaloosa VAMC for his service-connected 
hearing loss.  He further stated that he felt that not all of 
the information that was available was considered by the 
Board and that VA did not comply with its duty to assist him.  

The veteran's motion for reconsideration was denied by the 
Board in May 1998 and he was notified that his statement was 
being construed as a request for revision of the February 
1998 Board decision on the grounds of CUE.  

In an August 26, 1998, VA Form 9, the veteran stated that VA 
was "remiss in not using all the information available to 
them when making a decision on my claim.  I feel that if you 
go back to Birmingham VAMC you will get more than enough 
information to verify my claim."

In October 1998, the RO obtained the veteran's treatment 
records from the Birmingham and Tuscaloosa VAMCs, which 
included copies of the November 1993 and July 1997 VA reports 
of audiological examination that were considered by the Board 
in February 1998.  In addition, an August 24, 1998, VA 
audiological examination report from the Birmingham VAMC was 
associated with the claims file.

In April 1999, the Board notified the veteran that, despite 
the May 1998 letter, it would not consider his motion for 
reconsideration as a motion for CUE unless he informed VA 
within 60 days that he wanted it to be construed as a motion 
for CUE.  The veteran was provided a copy of the final CUE 
regulations.  He thereafter replied in May 1999, saying that 
he wished the Board to consider his "motion for 
reconsideration on effective date."  He asked for his 
representative to assist him.  In August 1999, the Board 
forwarded a copy of the veteran's CUE motion to his 
representative, and provided an opportunity to file a 
response.  The representative did not respond.  


II.  Legal analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  A party disagreeing with the Board's denial of a 
motion for revision based on clear and unmistakable error in 
a prior Board decision can appeal that determination to the 
U.S. Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals).  38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1400, 20.1409(d).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence which might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and the VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d).  
In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108 apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b).  A clear and unmistakable error 
motion is not an appeal and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1400.  Additionally, 
Board decisions which have been appealed to and decided by a 
court of competent jurisdiction and decisions on issues which 
have been subsequently decided by a court of competent 
jurisdiction are not subject to review on the basis of clear 
and unmistakable error in Board decisions.  38 C.F.R. 
§ 20.1400(b).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403, 20.1404 (1999).

In his motion, the veteran asserted in essence that the 
medical evidence of record supported his claim.  The veteran 
essentially disagrees with how the Board weighed or evaluated 
the facts.  Such contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  38 
C.F.R. §§ 20.1403(d)(3) (1999).  In addition, the motion did 
not contain any allegations of errors of law because the 
appellant did not argue or allege that any statutory or 
regulatory provision extant at the time of the February 1998 
decision was incorrectly applied by the Board.  38 C.F.R. 
§ 20.1403(a) (1999).  All of the veteran's allegations are 
too non-specific to meet the regulatory pleading requirements 
for a motion for CUE in a prior Board decision.  38 C.F.R. 
§ 20.1404(b) (1999).

The veteran also argues that VA failed in its duty to assist 
him because it did not obtain all of his VA treatment 
records, specifically from the VAMCs in Tuscaloosa and 
Birmingham.  As indicated above, relevant documents possessed 
by VA, including VA treatment records, are considered part of 
the record that existed at the time of the Board decision 
that is the subject of the CUE claim if the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2) (1999).  However, in October 1998 the RO 
obtained records from these facilities, including copies of 
the November 1993 (Tuscaloosa) and July 1997 (Birmingham) VA 
examination reports, which were considered by the Board in 
February 1998.  There is no indication in the record that 
additional documents reasonably exist, and these reports 
appear to be the evidence referenced by the veteran.  
Submitting evidence previously considered does not advance 
the veteran's claim of clear and unmistakable error.  
Furthermore, failure of the duty to assist does not 
constitute CUE.  38 C.F.R. §  20.1304 (d)(2) (1999).  

The RO also obtained an August 1998 VA examination report 
(Birmingham) that had not been obtained previously.  This 
evidence was not before the Board in February 1998.  However, 
the record that existed when that decision was made includes 
only relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision.  38 C.F.R. § 20.1403(b)(2) 
(1999).  Here, the veteran's file was transferred to the 
Board on January 23, 1998, and this examination report, dated 
approximately seven months after the Board's February 1998 
decision, could not reasonably be expected to be part of the 
record.  Submitting evidence that did not come into existence 
until after the 1998 Board decision cannot support a claim of 
clear and unmistakable error, in that it does not tend to 
show that the correct facts, as they were known at the time, 
were not before the Board in February 1998.

The veteran's May 1999 statement provides no basis for a 
different result.  It asks for reconsideration of an issue 
(an unspecified effective date) not addressed in the February 
1998 Board decision.  It cites no error of fact or law in the 
February 1998 Board decision on the issue of entitlement to 
compensable rating for right ear hearing loss.

Because the allegations advanced in the veteran's April 1998 
motion either do not meet the pleading requirements to set 
forth clearly and specifically the alleged CUE of fact or law 
in the Board decision or because, at best, the allegations in 
the motion express no more than a disagreement with how the 
facts were weighed or evaluated, the April 1998 motion for 
revision or reversal of the Board's February 1998 decision 
based on CUE must be denied.  38 C.F.R. §§ 20.1403(d)(3), 
20.1404(b) (1999).


ORDER

The April 1998 motion for revision or reversal of a February 
1998 decision of the Board denying entitlement to a 
compensable disability rating for service-connected hearing 
loss of the right ear is denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals



 


